UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
                                       :
THE BETTER ANGELS SOCIETY, INC.,       :          19cv3285 (DLC)
                                       :
                         Plaintiff,    :        OPINION AND ORDER
                                       :
               -v-                     :
                                       :
INSTITUTE FOR AMERICAN VALUES, INC.    :
d/b/a BETTER ANGELS,                   :
                         Defendants.   :
                                       :
---------------------------------------X

APPEARANCES:

For plaintiff:
Jay S. Bowen
Lauren Spahn
Shackelford, Bowen, McKinley & Norton, LLP
47 Music Square East
Nashville, TN 37203
(615) 329-4440

For defendant:
James Nealon
Steven J. Moore
Withers Bergman LLP
430 Park Ave.
New York, NY 10022
(212) 848-9800

DENISE COTE, District Judge:

     The Better Angels Society, Inc. (“Better Angels”) has

brought this motion for partial summary judgment on its

trademark infringement claim against Institute for American

Values, Inc. d/b/a Better Angels (“IAV”).    For the reasons that

follow, Better Angels’s motion is granted.
                             Background

     The following facts are undisputed or taken in the light

most favorable to IAV, the non-moving party, unless otherwise

noted. 1   Better Angels was founded in 2011 as a Delaware non-

profit corporation with its principal place of business in

Washington D.C.    On November 8, 2011, the trademark to the word

mark “The Better Angels Society” (the “Better Angels Mark”) was

registered with the U.S. Patent and Trademark Office (the “PTO”)

by American Documentaries, Inc., which assigned the mark to

Better Angels on May 15, 2012.    In the trademark registration,

it notes that the goods and services associated with “The Better

Angels Society” are, “[c]haritable fundraising services in

connection with media- and entertainment-related projects.”

     Better Angels is affiliated with the documentary filmmaker

Ken Burns (“Burns”).    Better Angels funds historical documentary

films by Burns and other filmmakers, and works to ensure that

these films are broadcast, promoted, and preserved for


1 In opposing Better Angels’s motion for partial summary
judgment, IAV has argued that Better Angels’s motion should be
denied because certain declarations submitted by Better Angels
violate Rule 56(c)(4), Fed. R. Civ. P., which requires that
declarations “used to support or oppose a motion must be made on
personal knowledge, set out facts that would be admissible in
evidence, and show that the affiant or declarant is competent to
testify on the matters stated.” Both parties have submitted
declarations replete with legal arguments, conclusory
allegations, and statements that are not based on personal
knowledge. All such statements, by both parties, have been
ignored in deciding this motion.

                                  2
widespread audiences.   In relevant part, the “About Us” section

of Better Angels’s website states:

     Our mission is to educate, engage and provoke
     thoughtful discussion among people of every political
     persuasion and ideology. We work to ensure
     historically significant films are completed,
     broadcast, promoted, and shared in ways that reach and
     inform as many people as possible through robust
     educational and civic outreach. . . .
     We are also working to ensure that the next generation
     of documentary filmmakers, inspired by Ken Burns and
     his team, receive the education, mentoring, training,
     and support they need to continue his legacy.

     To promote the documentary films that it funds, Better

Angels hosts events with organizations and universities. 2   On

September 12, 2017, Better Angels hosted an event in Washington

D.C. with the Wilson Center to preview Burns’s documentary film

The Vietnam War.   The event was advertised as including a

conversation on “Foreign Policy and the Legacy of Vietnam.”       On

March 11, 2019, Better Angels hosted an event in Washington D.C.

with Georgetown University to promote Lynn Novick’s documentary

film College Behind Bars.   The event was advertised as a

discussion on “criminal justice reform, the power of the

humanities, and the role documentary filmmaking can play in

formal higher education settings.”



2 IAV disputes the extent of Better Angels’s involvement in
certain programming that it has provided with organizations and
universities. IAV has not cited any evidence to support its
ground for dispute, so this fact is treated as undisputed. Fed.
R. Civ. P. 56(e)(2).


                                 3
     Better Angels also provides funding for a digital platform

called UNUM. 3   Planning for UNUM began in 2015, and the platform

went live in October 2017.    According to its website, UNUM is

     designed to provide historical context to today’s
     issues and spark conversation. UNUM is inspired by
     the original motto of the United States, e pluribus
     unum -- out of many, one. . . . UNUM . . . serve[s] as
     a free, easily accessibly resource for educators and
     their students, providing a seamless connection
     between the historical events covered in the films and
     the conversations we as a country are having today.

     Better Angels refers to its donors as “Better Angels.”

Better Angels fundraising material, which prominently displays

the Better Angels Mark, provides that donors who give over

$100,000 are “Better Angels” and donors who give less than that

amount are “Friends of the Better Angels.”    Donors may

contribute and join Better Angels directly through Better

Angels’s website.     Since its inception, Better Angels has raised

over $82 million. 4   Of this amount, $3 million was raised to

support UNUM specifically.     Better Angels considers some of its

donors to be “major donors.”     Other donors, however, give



3 Although IAV disputes Better Angels’s involvement in UNUM, the
declarations opposing Better Angels’s motion for partial summary
judgment acknowledge that Better Angels provides funding to
UNUM. This fact is treated as undisputed. Fed. R. Civ. P.
56(e)(2).

4 IAV disputes that Better Angels has raised $82 million since
its inception. IAV does not provide any evidence to suggest
that this fact is genuinely in dispute. This fact is therefore
treated as undisputed. Fed. R. Civ. P. 56(e)(2).



                                   4
amounts less than $1,000.   Between August 2016 and August 2019,

approximately 110 individuals donated amounts under $1,000 to

Better Angels.   Better Angels estimates that it has spent

$435,000 in direct costs relating to marketing efforts since its

founding. 5

     IAV was founded in 1987.   It is a Delaware non-profit

organization with its principal place of business in New York

City.   According to its founder, IAV’s mission is the “studying

and strengthening [of] civil society.”   From 1987 through 2015,

IAV hosted public seminars and workshops on civil society

topics, partnered with leaders and groups to promote

depolarizing public conversation, and produced a range of civil

society-themed products and services.

     In late 2016, IAV began an initiative that it labelled

“Better Angels.”   Today, this is IAV’s only initiative.

According to IAV’s website, under the heading “How We Started,”

the initiative began a “couple days after the 2016 election,”

when IAV’s founder decided to bring together “a handful of Trump

supporters and Clinton supporters” in what became the first

“Red/Blue Workshop.”   Since then, IAV has continued in its

mission to bring together conservatives and liberals on a grass


5 In Better Angels’s Rule 56.1 statement, Better Angels reports
spending $2 million in marketing since its inception. The
evidence cited by Better Angels indicates that it has spent
$435,000 in marketing costs since its inception.


                                 5
roots basis to participate in structured programming to reduce

prejudice.

     Some of the programming offered by IAV includes the

screening of documentary films.    On May 15, 2019, IAV hosted a

screening of the film Better Angels: Reuniting America in

Sacramento, California. 6   Other programming includes “Skills

Workshops,” “Red/Blue Workshops,” and debates.     These events

were held throughout the Washington D.C. area from March through

May of 2019.

     IAV has annual membership dues of $12.     Prospective members

may join IAV through the organization’s website.     As of August

2019, IAV had enrolled over 7,736 dues-paying members.     Since

2016, IAV has spent $27,891 on Facebook ads for prospective

members and program participants.

     On September 11, 2018, IAV filed two trademark applications

for the word mark “Better Angels” (the “IAV Mark”).     On January

29, 2019, the PTO published IAV’s first application on its

website.     On January 30, Better Angels filed a new trademark

application for “The Better Angels Society,” and, on February 6,

filed an objection to IAV’s first application.     On March 5, the

PTO published a notice of IAV’s second application, to which


6 IAV denies that it hosted this event. The evidence it cites to
dispute this statement, however, makes clear that IAV hosted the
event and disputes only that the film shown at the event is
similar to the types of films funded by Better Angels.


                                   6
Better Angels objected on March 7.    On May 24, the PTO issued a

Suspension Notice to Better Angels informing Better Angels that

the PTO would further examine Better Angels’s January 30

application because it was filed after IAV’s September 11, 2018

applications.

     Prior to filing its new trademark application and opposing

the registration of the IAV Mark, Better Angels filed the

instant action on December 6, 2018.    Better Angels alleges

claims of trademark infringement, trademark dilution, false

designation of origin, unfair competition, and deceptive trade

practices under the Virginia Consumer Protection Act.    Better

Angels seeks declaratory and injunctive relief, treble damages,

costs, and attorneys’ fees.

     On June 18, 2019, Better Angels moved for partial summary

judgment on its trademark infringement claim.    In opposing the

motion on September 6, IAV requested additional discovery

pursuant to Rule 56(d), Fed. R. Civ. P.    The motion for partial

summary judgment became fully submitted on October 18.    For the

reasons that follow, Better Angels’s motion for partial summary

judgment on its trademark infringement claim is granted.

                              Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[ ] that there is no genuine

dispute as to any material fact and the movant is entitled to


                                  7
judgment as a matter of law.”    Fed. R. Civ. P. 56(a).

“Summary judgment is appropriate when the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party.”   Smith v. Cty. of Suffolk, 776 F.3d 114, 121

(2d Cir. 2015) (citation omitted).    The moving party bears the

burden of demonstrating the absence of a material factual

question, and in making this determination, the court must view

all facts in the light most favorable to the non-moving

party.   See Eastman Kodak Co. v. Image Techn. Servs., Inc., 504

U.S. 451, 456 (1992); Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48

(2d Cir. 2015).

     Once the moving party has asserted facts showing that the

non-movant’s claims cannot be sustained, “the party opposing

summary judgment may not merely rest on the allegations or

denials of his pleading; rather his response, by affidavits or

otherwise as provided in the Rule, must set forth specific facts

demonstrating that there is a genuine issue for trial.”    Wright

v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation omitted).

“[C]onclusory statements, conjecture, and inadmissible evidence

are insufficient to defeat summary judgment,” Ridinger v. Dow

Jones & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011) (citation

omitted), as is “mere speculation or conjecture as to the true

nature of the facts.”   Hicks v. Baines, 593 F.3d 159, 166 (2d

Cir. 2010) (citation omitted).    Only disputes over material


                                  8
facts will properly preclude the entry of summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).    “An

issue of fact is genuine and material if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”   Cross Commerce Media, Inc. v. Collective, Inc., 841

F.3d 155, 162 (2d Cir. 2016).

I.   Trademark Infringement

     A familiar two-prong test is used to analyze a claim for

trademark infringement.    Savin Corp. v. Savin Grp., 391 F.3d

439, 456 (2d Cir. 2004).    “The test . . . looks first to whether

the plaintiff’s mark is entitled to protection, and second to

whether defendant’s use of the mark is likely to cause consumers

confusion as to the origin or sponsorship of the defendant’s

goods.”   Excelled Sheepskin & Leather Coat Corp. v. Or. Brewing

Co., 897 F.3d 413, 417 (2d Cir. 2018) (citation omitted).

     The registration of a trademark is “prima facie evidence of

the validity of the registered mark . . . .”    15 U.S.C. §

1115(a); Lane Capital Mgmt., Inc. v. Lane Capital Mgmt., Inc.,

192 F.3d 337, 345 (2d Cir. 1999).     Better Angels has registered

the Better Angels Mark and thus it is entitled to a presumption

of validity.   IAV does not contest the validity of the Better

Angels Mark.

     The only remaining issue with respect to the Mark is the

likelihood of confusion.    To determine whether there is a


                                  9
likelihood of confusion between two marks, courts in this

Circuit refer to the eight familiar Polaroid factors.    These

factors are:

     [1] the strength of the senior user’s mark; [2] the
     similarity of the parties’ marks; [3] the proximity of
     the parties’ areas of commerce; [4] the likelihood
     that the senior user will bridge the gap separating
     their areas of activity; [5] the existence of actual
     consumer confusion; [6] whether the junior user acted
     in bad faith or was otherwise reprehensible in
     adopting the mark; [7] the quality of the junior
     user’s product; and [8] the sophistication of the
     relevant consumer group.

Guthrie Healthcare Sys. v. ContextMedia, Inc., 826 F.3d 27, 37

(2d Cir. 2016) (citing Polaroid Corp. v. Polarad Elecs. Corp.,

287 F.2d 492, 495 (2d Cir. 1961)) (other citations omitted).

     “The application of the Polaroid test is not mechanical,

but rather, focuses on the ultimate question of whether, looking

at the products in their totality, consumers are likely to be

confused.”    Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 588

F.3d 97, 115 (2d Cir. 2009) (citation omitted).    “The pertinence

of individual factors varies with the facts of the particular

case.   Courts should not treat any one factor as dispositive,

nor apply a mechanical process awarding judgment to the party

with the greatest number of factors weighing in its

favor.”   Guthrie Healthcare Sys., 826 F.3d at 37 (citation

omitted).    A discussion of each Polaroid factor follows.




                                 10
  A. Strength of the mark

     Better Angels contends that its mark “The Better Angels

Society” is “strong.”    In trademark law, the “strength” of a

mark is determined by “its tendency to uniquely identify the

source of the product.”    Star Indus., Inc. v. Bacardi & Co., 412

F.3d 373, 384 (2d Cir. 2005).    To determine the strength of a

mark, courts consider the mark’s “distinctiveness in the

marketplace,” as well as the mark’s “inherent distinctiveness.”

Time, Inc. v. Petersen Pub. Co., 173 F.3d 113, 118 (2d Cir.

1999).   “Marks are classified, in ascending order of strength as

(1) generic, (2) descriptive, (3) suggestive, or (4) arbitrary

or fanciful.”    Star Indus., 412 F.3d at 384-85 (citation

omitted).    Arbitrary or fanciful marks have “no logical

relationship” to the product or service for which they are used.

Guthrie Healthcare Sys., 826 F.3d at 41.    Suggestive marks

“communicate something about the product to which they relate,

but by suggestion rather than description.”      Id.   Descriptive

marks are entitled to protection only if they have acquired a

“secondary meaning” by becoming “distinctive of the applicant’s

goods in commerce.”    Id. (citation omitted).    Secondary meaning

may be measured by advertising costs, breadth of sales, and

revenue.    See Savin Corp., 391 F.3d at 457.    Generic marks are

“understood as referring to the genus of which the particular

product is a species” and are entitled to no trademark


                                 11
protection at all.    Guthrie Healthcare Sys., 826 F.3d at 41

(citation omitted).

     A “conclusive presumption of distinctiveness” is afforded

to registered marks that have been in continuous use for five

years subsequent to their registration and that are still in

use, known as “incontestable marks.”      Savin Corp., 391 F.3d at

457; see also 15 U.S.C. § 1065; Gruner + Jahr USA Pub. v.

Meredith Corp., 991 F.2d 1072, 1076 (2d Cir. 1993).      This

“presumption of an exclusive right to use the mark,” however,

“extends only so far as the goods or services noted in the

registration certificate.”    Savin Corp., 391 F.3d at 457.

     The Better Angels Mark is incontestable with respect to the

goods and services noted in the registration certificate:

“[c]haritable fundraising services in connection with media- and

entertainment-related projects.”      IAV does not contest the

strength of the Better Angels Mark in connection with these

services.

     Beyond the class of services identified in its registration

certificate, the Better Angels Mark has strength with respect to

civil-discourse-oriented non-profit, charitable, and educational

services that Better Angels provides and funds.      With respect to

inherent strength, the name “The Better Angels Society” is

suggestive of the services provided and funded by Better Angels.

As the phrase “better angels” was used in President Abraham


                                 12
Lincoln’s 1861 inaugural address, the name suggests that Better

Angels has a historical focus.   The words also communicate that

the organization has a philanthropic or civic mission.     Further

entitling Better Angels to protection in this area, Better

Angels has shown that its Mark possesses secondary meaning in

this market.   Since its inception, Better Angels has raised over

$82 million.   To fund UNUM specifically, Better Angels has

received $3 million.   Since its founding, Better Angels

estimates that it has spent $435,000 in direct costs relating to

marketing efforts.   The Better Angels Mark is prominently

displayed on the documentaries that it funds, in advertisements

for the panel discussions it hosts, and with the online services

it supports.   The strength of the Better Angels Mark weighs in

favor of finding trademark infringement.

     IAV’s arguments to the contrary fail.   First, IAV argues

that, with respect to the goods and services beyond what is

listed in the trademark registration, the Better Angels Mark is

generic because it is a reference to President Lincoln’s

inaugural address.   But, a mark is not generic simply because it

has some point of reference.   The reference must be to the

“genus of which the particular product is a species.”    Guthrie

Healthcare Sys., 826 F.3d at 41 (citation omitted).

     IAV next argues that Better Angels has not provided any

evidence that it is the only organization in its marketplace


                                 13
that has used the Better Angels Mark since 2011. 7   The law does

not require affirmative evidence of exclusive use to find that a

mark has a “sufficient degree of originality and distinctiveness

to increase the likelihood of confusion and to avoid the

circumstance in which grant of relief would unfairly reserve to

one party adjectival terms to which all entities working in the

area of commerce ought to have access.”   Guthrie Healthcare

Sys., 826 F.3d at 43.

     Finally, IAV argues that the strength of the Better Angels

Mark is not relevant because Better Angels is “simply a

fundraiser, and has no branded goods or services.”    This

argument fails for two reasons.    First, Better Angels brands the

documentaries that it funds, the panel discussions it hosts, and

the online services it supports, with the Better Angels Mark.

Second, by arguing that Better Angels provides no “goods and

services” because it engages in fundraising, IAV implies that a

fundraising organization is never entitled to protection from

trademark infringement.   IAV cites no law to support this

proposition.




7 Although Better Angels argues that it has used the Better
Angels Mark “exclusively,” the declarations it cites to support
this argument do not attest to Better Angels’s exclusive use of
the Better Angels Mark.


                                  14
  B. Similarity of the mark

     Better Angels argues that the parties’ marks are similar.

“Of salient importance among the Polaroid factors is the

‘similarity of the marks’ test, which attempts to discern

whether the similarity of the marks is likely to cause confusion

among potential customers.”   Malletier v. Burlington Coat

Factory Warehouse Corp., 426 F.3d 532, 537 (2d Cir.

2005) (citation omitted).   Nonetheless, “[e]ven close similarity

between two marks is not dispositive of the issue of likelihood

of confusion.”   Savin Corp., 391 F.3d at 458.

     Here, IAV does not contest the similarity of the IAV Mark

“Better Angels” with the Better Angels Mark “The Better Angels

Society.”   There is no doubt that the marks are similar.    This

factor weighs in favor of Better Angels.

  C. Commercial proximity

     Better Angels argues that the parties operate in similar,

or proximate, areas of commerce.     Commercial proximity “can

apply to both the subject matter of the commerce in which the

two parties engage and the geographic areas in which they

operate.”   Guthrie Healthcare Sys., 826 F.3d at 39.    Proximity

matters because “the public is less likely to draw an inference

of relatedness from similar marks when the marks’ users are in

dissimilar areas of commerce, or, depending on circumstances,

are involved in localized commerce in geographic areas widely


                                15
distant from one another.”   Id.    In considering commercial

proximity, it is also appropriate to consider how “the

respective products are marketed” and made available to

consumers.   Star Indus., 412 F.3d at 387.

     Better Angels and IAV are non-profit organizations

dedicated to fostering civil society.        They offer educational

services, workshops, and film screenings that promote civic

discourse.   The parties’ programming has been offered at similar

times in similar places.   Both Better Angels and IAV hosted

events addressing current-day, civic issues that occurred in the

Washington D.C. area in the spring of 2019.        Further, Better

Angels’s UNUM digital platform promotes similar ideals to that

of IAV.   UNUM’s stated purpose is to “provide historical context

to today’s issues and spark conversation.”        Its name is inspired

by the motto “e pluribus unum -- out of many, one.”        Likewise,

IAV is committed to providing programming focused on uniting

individuals on the political left and right.

     Additionally, both Better Angels and IAV use their webpages

to promote their outreach and programming services, and as

platforms upon which to accept donations.        Their websites have

similar domain names.   The domain name of Better Angels is:

https://www.thebetterangelssociety.org/.        IAV’s domain name is:

https://www.better-angels.org/.     A user search for “Better

Angels” generates both websites.        Thus, the areas in which the


                                   16
parties operate are similar enough that the proximity factor

weighs in favor of Better Angels.

      IAV argues that Better Angels’s sole purpose is to engage

in charitable fundraising to facilitate the creation,

production, and distribution of “high quality historically

oriented documentary films” for Burns and other “closely

aligned” filmmakers. 8    This argument describes Better Angels in

such narrow terms that it obscures the myriad similarities

between the two organizations.     Viewed from the consumer’s

perspective, both parties are civic-discourse-oriented non-

profit organizations that provide programming throughout the

United States, and in the Washington D.C. area in particular.

    D. Bridging the Gap

      Better Angels argues that even if Better Angels and IAV do

not operate currently in the same field, there is a likelihood

that it will expand into “other areas of commerce so that the

likelihood of confusion will increase,” under the “bridging the

gap” Polaroid factor.     Guthrie Healthcare Sys., 826 F.3d at 45.

A “senior user of a[] mark is the entitled user and should not


8 In its opposition brief, IAV refers the Court to its
“declarations and supporting exhibits” for its arguments
disputing Better Angels’s allegations concerning the proximity
of services offered by the parties. Pursuant to Fed. R. Civ. P.
56(c)(4), the legal arguments and conclusory allegations
contained in the declarations and exhibits submitted by the
parties have been ignored.



                                  17
be confined within the present scope of its commerce by the risk

of confusion that will result from a reasonably plausible

expansion of its business.”    Id.

      The evidence presented by Better Angels, namely its digital

platform UNUM, makes clear that Better Angels’s business could

expand further to an area of commerce similar to that of IAV.

The “bridging the gap” factor weighs heavily in favor of Better

Angels.    IAV makes no argument to the contrary.

  E. Actual consumer confusion

      Better Angels argues that there have been instances of

actual consumer confusion between the two parties.     “Instances

of actual confusion resulting from a junior user’s use of a mark

similar to a senior user’s can be powerful evidence supporting a

likelihood of confusion.”    Id. at 44.   But, “[a] single anecdote

of confusion over the entire course of competition . . .

constitutes de minimis evidence insufficient to raise triable

issues.”    Savin Corp., 391 F.3d at 459.   Additionally, “the

absence of evidence of actual confusion does not necessarily

prove anything, especially when there has been neither long nor

significant experience of the two trademarks operating side-by-

side in the same market.”    Guthrie Healthcare Sys., 826 F.3d at

44.   It is “black letter law that actual confusion need not be

shown to prevail” on a claim of trademark infringement.     Id. at

45 (citation omitted).


                                 18
      The evidence that Better Angels presents of actual consumer

confusion has been challenged as hearsay and otherwise

unreliable by IAV.     Rather than resolve this evidentiary

dispute, this factor is afforded no weight given the few

instances of actual confusion cited by Better Angels and the

strength of the other factors demonstrating a likelihood of

consumer confusion.

  F. Bad faith

      Better Angels contends that IAV uses the IAV Mark in bad

faith.   “Bad faith generally refers to an attempt by a junior

user of a mark to exploit the good will and reputation of a

senior user by adopting the mark with the intent to sow

confusion between the two companies’ products.”    Star Indus.,

412 F.3d at 388.   “The most likely relevance of bad faith on the

part of a junior user in choosing a mark similar to a senior

user’s bears primarily on the appropriate remedy for the junior

user’s infringement.    Bad faith is not an essential element of a

claim of infringement.”    Guthrie Healthcare Sys., 826 F.3d at

44.

      Better Angels has not demonstrated that IAV adopted its

mark in bad faith.    Better Angels argues that bad faith can be

inferred because IAV has not discontinued its use of the IAV

Mark after “repeated warnings” from Better Angels.    But, Better

Angels does not argue, or present evidence indicating, that IAV


                                  19
adopted its Mark to exploit Better Angels’s good will or sow

confusion between the two organizations.      This factor weighs in

favor of IAV.

    G. Quality

      Better Angels argues that the quality of IAV’s services

risks “diluting and tarnishing” Better Angels. 9    Differences in

the relative quality between a senior user’s and a junior user’s

merchandise can affect “the potential for harm to the senior

user’s reputation.”     Id.   There is no evidence in the record to

suggest IAV’s services risk hurting Better Angels’s reputation.

This factor weighs in favor of IAV.

      Better Angels’s arguments to the contrary are not

persuasive.      Better Angels first argues that IAV’s services are

inferior because its workshops are not conducted by “skilled

facilitators.”     Better Angels further argues that IAV workshops

may result in “insulting or offensive remarks” or “physical or

violent behavior” because IAV brings together people with




9 Better Angels does not argue that the relative quality of IAV
and Better Angels’s services are likely to cause confusion.
Where a junior user’s goods or services are inferior to those of
a senior user, this tends to reduce the likelihood of consumer
confusion because “buyers will be less likely to assume that the
senior user whose products is high-quality will have produced
the lesser-quality products of the junior user.” Savin Corp.,
391 F.3d at 461. Better Angels only argues that IAV’s inferior
quality services will harm Better Angels’s reputation.


                                   20
disparate political viewpoints.    These allegations are entirely

speculative and are not supported by any evidence in the record.

       Better Angels also argues that IAV may dilute Better

Angels’s brand because a “significant portion” of IAV’s

fundraising revenues “go directly to one individual or family”

in compensation.    But, Better Angels provides no evidence

demonstrating that this portion of revenue is significant

relative to other non-profit organizations with similar total

revenue to IAV.    Better Angels has failed to establish that the

quality of IAV’s services risks harming Better Angels’s

reputation.

  H. Consumer sophistication

       Better Angels argues that consumer sophistication weighs in

its favor.    Consumer sophistication can have a “significant

bearing on likelihood of confusion.”     Guthrie Healthcare Sys.,

826 F.3d at 43.    “[T]he more sophisticated the purchaser, the

less likely he or she will be confused by the presence of

similar marks in the marketplace.”     Savin Corp., 391 F.3d at

461.    As a general matter, “[t]he greater the value of an

article the more careful the typical consumer can be expected to

be.”    McGregor-Doniger Inc. v. Drizzle Inc., 599 F.2d 1126, 1137

(2d Cir. 1979).

       Better Angels presents evidence that it has raised amounts

less than $1,000 from 110 individual donors over three years.


                                  21
Better Angels also reports that it raises about $10 million each

year, or roughly $30 million over three years.      Donations that

exceed $1,000 thus comprise the vast majority of Better Angels’s

fundraising in the past three years.      An individual who donates

over $1,000 to a non-profit organization is likely to make a

deliberate, careful decision to do so.      This factor weighs in

favor of IAV. 10

     I. Balancing the factors

       Of the eight Polaroid factors, four favor Better Angels:

strength of the mark, similarity of the marks, commercial

proximity, and bridging the gap.      Two factors have not affected

the determination of whether there is a likelihood of consumer

confusion: actual confusion and quality of the services.

       In balancing the factors from the Polaroid test, the

ultimate inquiry is whether a consumer would likely be confused

by the junior’s user use of the allegedly infringing mark.

Guthrie Healthcare Sys., 826 F.3d at 37.     Here, that is so.    A

single example demonstrates how easily this may occur.     A

consumer watching a documentary on PBS may see “The Better

Angels Society” mark in the film’s credits.     Upon running an




10Better Angels argues that a prospective donor “cannot
determine the amount donated by other members and would have no
perception of its status among other donors.” But, how a
potential consumer might perceive his or her peer is not
relevant to the consumer sophistication inquiry.


                                 22
online search for the organization, the consumer would come

across IAV’s website, https://www.better-angels.org/, promoting

itself as an organization devoted to civic society and political

depolarization.   This consumer may assume, not unreasonably,

that this Better Angels organization is the same or related to

The Better Angels Society it saw on PBS, and, perhaps, even

donate to the organization on this basis.   This is the type of

consumer confusion that the trademark law seeks to avoid.

II.   Additional discovery pursuant to Rule 56(d)

      In connection with its opposition to Better Angels’s motion

for partial summary judgment, IAV has filed a declaration

pursuant to Rule 56(d), Fed. R. Civ. P.   Rule 56(d) provides

that where a party opposing summary judgment “shows by affidavit

or declaration that, for specified reasons, it cannot present

facts essential to justify its opposition, the court may: (1)

defer considering the motion or deny it; [or] (2) allow time to

. . . take discovery.”   Fed. R. Civ. P. 56(d).     That declaration

must detail,

      (1) what facts are sought to resist the motion and how
      they are to be obtained, (2) how those facts are
      reasonably expected to create a genuine issue of
      material fact, (3) what effort affiant has made to
      obtain them, and (4) why the affiant was unsuccessful
      in those efforts.

Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292, 303 (2d Cir.

2003) (citation omitted).   “A party seeking to delay resolution




                                23
of a summary judgment motion on the grounds that [it] has been

deprived of certain discovery materials must show that the

material sought is germane to the defense.”    Alphonse Hotel

Corp. v. Tran, 828 F.3d 146, 151 (2d Cir. 2016) (citation

omitted).   A court is free to reject a non-movant’s Rule 56(d)

request if it is based “only on speculation as to what

potentially could be discovered.”    In re Dana Corp., 574 F.3d

129, 149 (2d Cir. 2009) (citation omitted).    “[A] bare assertion

that the evidence supporting [the non-movant]’s allegations is

in the hands of the moving party is insufficient to justify the

denial of summary judgment.”   Id.

     IAV’s application for discovery pursuant to Rule 56(d) is

denied.   IAV seeks discovery on issues that are not material to

Better Angels’s trademark infringement claim.

     IAV seeks discovery principally on (1) the instances of

actual confusion cited by Better Angels; (2) Better Angels’s

donor base; and (3) the extent of Better Angels’s involvement in

programming that, indisputably, Better Angels funds and promotes

with the Better Angels Mark, including but not limited to UNUM.

     IAV has not shown how additional discovery on these issues

would create a genuine issue of fact that is material to Better

Angels’s claim for trademark infringement.    Instances of actual

confusion cited by Better Angels have not contributed to the

conclusion that Better Angels is entitled to summary judgment.


                                24
Details of Better Angels’s donor base may be relevant to the

consumer sophistication factor of the Polaroid test.   This

factor has been weighed against Better Angels’s trademark

infringement claim in the analysis undertaken above.   Thus, any

issues of fact that speak to actual confusion or consumer

sophistication are not material to Better Angels’s award of

summary judgment.

     In addition, the extent of Better Angels’s involvement in

the logistical or editorial decision-making of the programming

that it funds and promotes with its Mark is not material to

Better Angels’s claim.   IAV has provided no reason to think that

the specifics of Better Angels’s involvement in various

programming has any bearing on consumer perception that Better

Angels has funded these events and is associated with them.

                            Conclusion
     Better Angels’s June 18, 2019 motion for partial summary

judgment as to IAV’s liability for trademark infringement is

granted.


Dated:     New York, New York
           November 15, 2019


                                ____________________________
                                       DENISE COTE
                                United States District Judge




                                 25
